Citation Nr: 1220353	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  03-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for residuals of a fracture of the left (minor) clavicle. 

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  

3.  Entitlement to an initial disability rating in excess of 30 percent for an acquired psychiatric disorder, to include dysthymic disorder, depression, and mood disorder.

4.  Entitlement to service connection for a neuroma of the left shoulder, to include as secondary to the service-connected residuals of a fracture of the left (minor) clavicle.

5.  Entitlement to an effective date earlier than January 18, 2001, for the assignment of a 20 percent disability rating for the service-connected residuals of a fracture of the left (minor) clavicle.


6.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for a lumbar spine disorder (characterized as a bulging disc, L5-S1, and right leg numbness), secondary to a December 12, 2005, colonoscopy performed at the VA Medical Center in Bay Pines, Florida.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980. 

The left clavicle disability claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted an increased disability rating of 20 percent for the service-connected residuals of a fracture of the left clavicle.  The Veteran appealed for a higher disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In April 2005, the Veteran provided testimony pertaining to his left clavicle disability before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing held at the RO in St. Petersburg, Florida.  A transcript of the hearing has been associated with the claims file.

In July 2005, the Board denied the claim of entitlement to an increased disability rating in excess of 20 percent for the left clavicle disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2005, the parties filed a Joint Motion for Remand (JMR).  That same month, the Court granted the JMR, and remanded the left clavicle disability claim back to the Board for action consistent with the JMR.  The claim was thereafter remanded by the Board in August 2006 to the RO for further development.  The claim was then returned to the Board, and the Board denied the claim in May 2007.  The Veteran again appealed the left clavicle disability claim to the Court.  The parties again filed a JMR in September 2008, and that JMR was incorporated into the Court's September 2008 Order.  In October 2009, the Board again remanded the left clavicle disability claim to the RO for further development.  The claim has now been returned back to the Board for appellate review. 

The Veteran's service connection and earlier effective date claims come before the Board on appeal from a January 2007 rating decision of the VA RO in St. Petersburg, Florida, which denied the benefits sought on appeal.  

The Veteran's acquired psychiatric disorder and 38 U.S.C.A. § 1151 claims come before the Board on appeal from a March 2008 rating decision of the VA RO in St. Petersburg, Florida, which granted service connection for "depression of dysthymic disorder (also claimed as mood disorder)."  The Board has recharacterized this issue as an acquired psychiatric disorder on the title page, in an effort to include all of the Veteran's current psychiatric diagnoses.  The RO assigned an initial 30 percent disability rating, retroactively effective from April 23, 2007, the date of the Veteran's service connection claim.  The Veteran appealed for a higher initial disability rating.  The March 2008 rating decision also denied the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.

At the February 2010 VA examination, the VA examiner determined that the Veteran's service-connected left clavicle disability has significant effects on his occupation.  Additionally, in a March 2010 statement, the Veteran stated that his service-connected left clavicle disability affects his employment.  The Board finds that these statements raise a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Upon reviewing the claims folder, in July 2011, the Board referred the claims file to the Veterans Health Administration (VHA) for an advisory opinion concerning the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2011); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The advisory opinion was obtained and is included in the claims folder for review.  It is noted that the Veteran, along with his representative, was given the opportunity to provide any comments with respect to the opinion.  Those comments have also been included in the claims folder for review.

The RO certified this appeal to the Board in July 2010.  Subsequently, additional lay and medical evidence was added to the record, and the Veteran waived his right to have the RO initially consider this evidence in a statement dated in April 2012.  38 C.F.R. §§ 20.800, 20.1304 (2011).

With the exception of the 38 U.S.C.A. § 1151 claim, the remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.



FINDING OF FACT

The medical evidence of record does not show that the Veteran has a qualifying additional disability in the form of a lumbar spine disorder (characterized as a bulging disc, L5-S1, and right leg numbness), as a result of a December 12, 2005, VA colonoscopy.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a lumbar disorder (characterized as a bulging disc, L5-S1, and right leg numbness), secondary to a December 12, 2005, colonoscopy performed at the VA Medical Center in Bay Pines, Florida, have not been met.  38 U.S.C.A. §§ 1151, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.361, 17.32 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Compensation under 38 U.S.C.A. § 1151

The Veteran seeks compensation benefits under 38 U.S.C.A. § 1151 for a lumbar disorder, characterized as a bulging disc, L5-S1, and right leg numbness.  The Veteran contends that his current back disorder is due to or was aggravated by a colonoscopy performed at the VA Medical Center (VAMC) in Bay Pines, Florida, on December 12, 2005.  

A. Facts

VA clinical records dated prior to December 12, 2005, include no notation that the Veteran sought VA evaluation of back pain before a colonoscopy performed on that date.  

On December 12, 2005, the Veteran underwent a colonoscopy at the VAMC in Bay Pines, Florida.  The Veteran had the procedure performed because of two polyps that initially required excision in 2003, a strong family cancer history, and concern over microscopic fecal blood.  The December 12, 2005, treatment note describes the information provided to the Veteran regarding surgical risks, and notes the Veteran's consent to these risks.  No discussion of a back disorder is noted in the risks pertaining to a colonoscopy.  The treatment notes reveal that the Veteran was sedated and the colonoscopy was performed without any complications.  The Veteran was diagnosed with universal diverticulosis, and advised to consider a surveillance colonoscopy in approximately five years.  The Veteran left the VAMC that same day following the procedure.  Complaints of back pain were not noted at any time on December 12, 2005.

On December 13, 2005, a registered nurse, V.M., R.N., at the Bay Pines VAMC attempted to reach the Veteran by telephone for a routine post-procedure check.  The Veteran did not answer.

On December 16, 2005, a VA addendum treatment record documents that the Veteran called the VAMC with "extreme back" pain while he was at work at the postal service.  V.M., R.N., advised the Veteran to go to the nearest emergency room.  The Veteran verbalized that he was busy at work, and was not able to go to the emergency room.  V.M., R.N., again advised the Veteran to go to the closest emergency room as soon as possible.  The Veteran then stated that he was going into his supervisor's office, and wanted to know if he could call back and have VA tell his supervisor that an emergency room visit was needed.  V.M., R.N., agreed to tell the Veteran's supervisor that an emergency room visit was needed if the Veteran called back.  The Veteran did not call the VAMC back that day.

Later on December 16, 2005, the evidence of record documents that the Veteran went to his private physician, Dr. M.B., for emergency back pain care.  The Veteran was not seen by Dr. M.B.; instead, the Veteran was seen by S.F., PA-C.  The Veteran described low back pain with radiation down the right leg for the past 3-4 days.  The Veteran could not recall a specific trauma.  The Veteran was diagnosed with sciatica and provided medications.  He was instructed to follow up in one week.

The next treatment note related to the Veteran's back is a VA treatment record dated on December 21, 2005.  On that date, the Veteran called the VAMC with continued back pain.  The Veteran stated that he went to the emergency room following the previous VA phone call.  The Veteran was given medicine for his pain.  The Veteran stated that he was going to register a complaint.  J.L., R.N., advised the Veteran to call his primary care physician (PCP) regarding his on-going back discomfort.  Later on that day, the Veteran's VA gastroenterologist, Dr. M.H.M., called the Veteran and discussed "at length about his back pain and how it is not related to the colonoscopy."  Dr. M.H.M. recommended that the Veteran contact his PCP.

The next VA treatment note related to the Veteran's back pain is dated on January 3, 2006.  The Veteran called the VAMC.  He stated that his PCP knows "all about my problem after my colonoscopy.  My private MD wants an MRI."  The Veteran requested that VA schedule him for a magnetic resonance imaging (MRI) of his lumbar spine.  The next day, the Veteran's PCP added an addendum to the Veteran's claims file in which she stated that she was "not aware of anything about [the Veteran's] problem that justifies a stat MRI."  

On January 4, 2006, a MRI of the Veteran's lumbar spine was obtained by the VAMC.  The MRI revealed a bulging disc in the lumbar spine and "minimal" spondylitic changes of the lumbar spine.  The MRI also documented a cyst in the lumbar spine, which was abutting and displacing the nerve root.

On January 6, 2006, the Veteran was seen by his private physician, Dr. M.B., for a neurological evaluation.  The Veteran reported that his low back pain and numbness in his right lower extremity were complications from his VA colonoscopy.  Dr. M.B. determined that the Veteran's neurological examination was within normal limits.

On March 13, 2006, the Veteran was seen by the Bay Pines VAMC for a neurological examination.  The Veteran stated that his numbness in the bilateral lower extremities and his low back pain were due to his VA colonoscopy.  Following a physical examination, the VA physician determined that his neurological examination was normal and his strength was intact.

In an August 2006 statement, the Veteran reported, "I had a colonoscopy done in December 12, 2005, at the Bay Pines VAMC.  From that procedure something went wrong with my back.  The next day is when my life changed.  I went to work at the Post Office and I had to leave because of the severe pain and heaviness in my back and the numbness in my right leg."

VA clinical records reflect that the Veteran continues to seek treatment for back pain due to this disorder; however, since that time, voluminous clinical evidence regarding that back disorder has been added to the claims files.  

B. Analysis

1. Law and Regulations for 38 U.S.C.A. § 1151

Where a Veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A § 5107. 

In order for the disability or death to qualify for compensation under 38 U.S.C.A. 
§ 1151, the disability or death must not have been the result of the Veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A § 1151(a).  

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 17.32, 3.361(d)(2). 

2. Analysis under 38 U.S.C.A. § 1151

As previously mentioned, in determining whether the Veteran is entitled to compensation benefits under the provisions of 38 U.S.C.A. § 1151, the Board will first address the issue of a "qualifying additional disability."  In this regard, the Board notes that the record contains only medical opinion.  

Specifically, in August 2011, the VA Chief of Orthopedics, Dr. J.E., submitted a VA advisory medical opinion to the Board.  Following a complete review of the claims file, Dr. J.E. determined that it is less than likely that the back disorder shown when the Veteran underwent a MRI in January 2006 had its inception on December 12, 2005.  The VA physician reasoned that the synovial cyst and disc protrusions (as shown on the January 2006 MRI) are not acute injuries.  The physician continued by stating that a colonoscopy under short-acting sedation is a well-controlled procedure that would not damage disc or facet joints.  Dr. J.E. also pointed out that the Veteran, by his own account, was able to leave the VA colonoscopy, go home, and return to work before his back symptoms developed.  There is no contrary evidence in the claims file, to include the VA treatment records.

Thus, as the weight of the evidence of record is against a finding of an additional disability due to VA treatment, the criteria for compensation under 38 U.S.C.A. 
§ 1151 have not been met.  

The Board further notes that in the absence of an additional disability, no inquiry needs be made as to carelessness, negligence, etc., on the part of VA or as to foreseeability.  38 U.S.C.A. § 1151.  The Board observes, however, that Dr. J.E., in his August 2011 opinion, concluded that it is less than likely that the colonoscopy aggravated the Veteran's current back disorder.  Dr. J.E. then added that he could not determine with certainty whether the Veteran's persistent symptoms were related to his occupation as a distribution clerk for the Post Office, the natural history of a synovial cyst at the L5-S1 level, or both synergistically.  Additionally, as previously mentioned, in December 2005, the Veteran's VA gastroenterologist, Dr. M.H.M., provided a medical opinion in which he determined that the Veteran's back pain was not related to the December 2005 colonoscopy.  However, as mentioned above, the Board does not need to address the causation element of the claim, since the Board has determined that there is no additional disability as a result of the December 12, 2005, VA colonoscopy. 

The Board notes that in a November 2011 statement, the Veteran's representative claimed that the August 2011 VA advisory medical was inadequate.  She requested that another VA medical opinion be obtained.  Specifically, the representative argued that the aforementioned VA medical opinions regarding aggravation and causation were conclusory and were without the proper medical explanation.  Although the Board recognizes the representative's arguments, the Board finds that it does not need to address the adequacy of the causation conclusions by the August 2011 VA physician.  This is because, as previously mentioned, the Board is denying the Veteran's claim based on no additional disability, and not based on causation.  Thus, the Board does not need to proceed to the next step of determining the cause of this additional disability (to include aggravation, carelessness, negligence, etc., on the part of VA or as to foreseeability).  This inquiry is not required, since the Board is determining that the Veteran does not have an additional disability.  38 U.S.C.A. § 1151.

The Board notes that the Veteran has contended on his own behalf that he has a current disability that is due to VA negligence.  However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical matters, such as an additional disability and medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his current back disorder. 

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a lumbar disorder (characterized as a bulging disc, L5-S1, and right leg numbness), secondary to a December 2005 colonoscopy performed at the VAMC in Bay Pines, Florida, is not warranted.

II. Notice and Assistance

A. Duty to Notify

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in March 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This letter was provided prior to the initial RO adjudication of his claim in March 2008.  

While the notice provided did not include any information concerning the evaluation or the effective date that could be assigned should his claim be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this decision affirms the RO's denial, the Veteran is not prejudiced by the failure to provide him that further information.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

B. Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post-service VA and private treatment records, including the records pertaining to the December 12, 2005, VA colonoscopy, have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded a VA medical opinion.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

Compensation under 38 U.S.C.A. § 1151 for a lumbar disorder (characterized as a bulging disc, L5-S1, and right leg numbness), secondary to a December 12, 2005, colonoscopy performed at the VA Medical Center in Bay Pines, Florida, is denied. 


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Service Connection and Earlier Effective Date Claims

The Veteran filed a timely Notice of Disagreement (NOD) in January 2007 in response to the January 2007 rating decision that denied these claims.  To date, the RO has not responded to this NOD with a Statement of the Case (SOC) addressing the issues.  The Board finds that a SOC must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Left Clavicle Claim

The Veteran's residuals of a fracture of the left (minor) clavicle is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011), which considers the Veteran's limitation of motion of the arm in determining the appropriate disability rating.  The December 2005 JMR, as incorporated into the Court's 2005 Order, directed the Board to explain how pain on use was factored into its evaluation of the Veteran's disability under Diagnostic Code 5201.  38 C.F.R. § 4.71a (2011).  In this regard, the Board notes that since 2005, the Court has repeatedly held that examinations provided to evaluate the extent of a Veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2011); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  

At the most recent VA examination in February 2010, the Veteran reported daily, severe flare-ups and pain of his service-connected left clavicle.  However, the VA examiner did not address the functional limitations, if any, caused by the flare-ups and pain.  Thus, the VA examiner did not address the DeLuca or Mitchell provisions.  See DeLuca, 8 Vet. App. at 205-6; Mitchell, 25 Vet. App. at 32.  Therefore, the Board finds this VA examination to be inadequate, particularly in light of the recent JMR on this issue from the Court.  Thus, on Remand, a VA examiner should determine whether any pain found to be present could significantly limit the Veteran's functional ability during flare-ups or upon repetitive motion of the left arm and/or left shoulder.  

Further, the Veteran's last VA examination to assess the current severity of his service-connected left clavicle disability was in February 2010.  The Board finds that the February 2010 VA examination to be inadequate to assess the Veteran's current levels of severity, since this examination is over two years old.  A new VA examination is required to assess the current severity of the Veteran's service-connected disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  



Psychiatric Disorder Claim

The Veteran's last VA psychiatric examination to assess the current severity of his service-connected acquired psychiatric disorder was in February 2008.  The Board finds the February 2008 VA examination to be inadequate to assess the Veteran's current levels of severity, since this examination is over four years old.  The medical evidence of record establishes that the Veteran's acquired psychiatric disorder has worsened since the February 2008 examination.  Specifically, at the February 2008 examination, the Veteran's Global Assessment of Functioning (GAF) score was 60, which indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In a July 2010 VA treatment record, the Veteran's GAF score was 49, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Thus, a new VA examination is required to assess the current severity of the Veteran's service-connected acquired psychiatric disorder.  See Olsen, 3 Vet. App. at 482, citing Proscelle, 2 Vet. App. at 632; see also Caffrey, 6 Vet. App. at 381; see, too, Allday, 7 Vet. App. at 526; see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green, 1 Vet. App. at 121.  

TDIU Claim

The Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; see Dingess, 19 Vet. App. at 473.  

A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  At the February 2010 VA examination, the VA examiner determined that the Veteran's service-connected left clavicle disability has significant effects on his occupation.  In a March 2010 statement, the Veteran stated that his left clavicle disability affects his employment.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the effect of his service-connected disabilities (to include his service-connected left clavicle disability) on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Additionally, with the exception of one July 2010 treatment record submitted by the Veteran, the most recent outpatient treatment records from the VAMC in Bay Pines, Florida, are dated from November 2009.  The most recent outpatient treatment records from the VAMC in Tampa, Florida, are dated from October 2008.  The most recent outpatient treatment records from the VAMC in Fort Myers, Florida, are dated from January 2007.  On remand, all pertinent records since these dates should be obtained and added to the claims file.  All private treatment records should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claims of: (1) entitlement to service connection for a neuroma of the left shoulder, to include as secondary to the service-connected residuals of a fracture of the left (minor) clavicle; and, (2) entitlement to an effective date earlier than January 18, 2001, for the assignment of a 20 percent disability rating for the service-connected residuals of a fracture of the left (minor) clavicle.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeals of these claims.

2.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

3.  Obtain all pertinent VA outpatient treatment records from the Bay Pines, Florida, VAMC since November 2009 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Tampa, Florida, VAMC since October 2008 that have not been secured for inclusion in the record.  

Obtain all pertinent VA outpatient treatment records from the Fort Myers, Florida, VAMC since January 2007 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain and update all private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After completing the above actions, provide a VA joints examination to the Veteran in order to assist in evaluating the severity of his service-connected residuals of a fracture of the left (minor) clavicle.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Codes 5200, 5201, 5202, and 5203.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Include ranges of motion for the left shoulder and the left arm.  With regard to ranges of motion:
* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Note where pain starts upon range of motion testing.  
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the left arm and shoulder, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability, incoordination, and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the left arm and shoulder are used repeatedly over time.
* Provide a medical opinion concerning the extent of functional and industrial impairment resulting from his residuals of a fracture of the left (minor) clavicle.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After completing the above actions, provide a VA psychiatric examination to the Veteran in order to assist in evaluating the severity of his service-connected an acquired psychiatric disorder, to include dysthymic disorder, depression, and mood disorder.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Ask the examiner to discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 9433.  The pertinent rating criteria must be provided to the examiner.  The findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

7.  After completing the above actions, provide a VA examination to the Veteran in order to assist in evaluating the effect of his service-connected disabilities (acquired psychiatric disorder, to include dysthymic disorder, depression, and mood disorder; residuals of a fracture to the left clavicle; and, scar of the left shoulder) on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  
Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render his unemployable.  A complete medical, education, and employment history should be taken.  The VA examiner should also consider whether the Veteran is currently receiving Workers Compensation or SSA disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

8.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


